Citation Nr: 1449095	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-04 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for intervertebral disc syndrome (IVDS), lumbar spine with degenerative arthritis.

2.  Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy, right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2013 rating decisions of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The December 2010 rating decision, in relevant part, granted service connection for IVDS, assigning a noncompensable (0 percent) rating, and lumbar radiculopathy of the bilateral lower extremities, assigning separate 10 percent ratings, all effective May 28, 2009.  The Veteran perfected his appeal with regards to these issues only.  The September 2013 rating decision, in relevant part, decreased the rating for right knee instability from 30 percent to noncompensable (0 percent), continued the 10 percent rating for right knee degenerative arthritis, and denied TDIU.  The Veteran appealed just these issues in a November 2013 notice of disagreement.

Additionally, the Veteran's initial rating for IVDS was increased to 20 percent in that September 2013 rating decision.  Inasmuch as a higher rating is available for this service-connected disability than that assigned in the September 2013 rating decision, and as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher rating as reflected on the title page remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is associated with the claims file. 

The issues of the propriety of the reduction of the Veteran's right knee instability, an increased rating for right knee degenerative arthritis, and entitlement to TDIU were denied in a September 2013 rating action.  The Veteran submitted a November 2013 notice of disagreement (NOD) and in an October 2014 deferred rating action, it was indicated that an appellate process letter was being sent to the Veteran and that appellate action was taking place.  As these matters are not yet ripe for appellate review, the Board does not take jurisdiction of them at this juncture.  


FINDINGS OF FACT

1.  IVDS of the lumbar spine is characterized by pain and limitation of motion, but not incapacitating episodes, forward flexion to no more than 30 degrees or ankylosis.

2.  IVDS is associated with lumbar radiculopathy of the lower extremities, but no other objective neurologic abnormalities.

3.  The  lumbar radiculopathy, right lower extremity, is characterized by moderate paralysis of the sciatic nerve.

4.  The lumbar radiculopathy, left lower extremity, is characterized by moderate paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for IVDS, lumbar spine with degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5243 (2013).

2.  The criteria for an evaluation of 20 percent, but not more, for lumbar radiculopathy, right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Note 1, 4.124a, Diagnostic Code (DC) 8520 (2013).
 
3. The criteria for an evaluation of 20 percent, but not more, for lumbar radiculopathy, left lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Note 1, 4.124a, Diagnostic Code (DC) 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claims for IVDS and lumbar radiculopathy of the bilateral lower extremities arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Factual Background

In his November 2009 statement, the Veteran reported pain and numbness in his lower back that radiated down his legs and constant burning and numbness in his feet and toes.  He stated that walking resulted in pain in his back and leg.  He was able to walk short distances if he stopped to rest or stretch.  

May 2009 VA treatment records reflect the Veteran's report of erectile dysfunction.  Later VA treatment records show the Veteran's complaints of pain and numbness in his bilateral lower extremities.

Private treatment records dated February 2010 show complaints of constant low back pain that is aching and burning with numbness in the legs.  This was worsened by running, walking, or prolonged standing.  The Veteran had numbness in both feet and in his low back in a band distribution.  He denied weakness.  He had spasms, but no bowel or bladder incontinence.  The Veteran was independent for mobility and activities of daily living.  He had full motor strength (5/5) in the bilateral lower extremities.  Sensation was decreased in the lower legs at approximately just above the ankle down to the foot to pinprick and proprioception.  Range of motion testing found dorsal lumbar flexion from zero to 80 degrees, dorsal lumbar extension from zero to 20 degrees, and lateral flexion from zero to 20 degrees.  Reflexes were normal (2+) on the right and better than average (3) on the left.  Achilles was 1+ bilaterally and symmetrically.

Private treatment records dated May 2010 note that the Veteran did not feel that physical therapy had helped, but his pain improved significantly (although he still reported a pain level of 3/10).  He had essentially normal (5/5) motor strength in the lower extremities.  He had decreased sensation in the lower extremities, in the feet and up into the leg, particularly on the left side.  The Veteran was able to get in and out of his chair with no significant difficulty.  He was walking and his gait was fairly normal.

The Veteran underwent a VA examination in November 2010 in conjunction with his claim.  At that time, he reported fatigue, spasms, decreased motion, paresthesia and numbness, but not stiffness and weakness.  He reported severe pain in the low back, hips and legs and the pain occurs 2 times per day and each time lasts for a few hours.  The pain travels to the right leg, and upper back and pain can be exacerbated by physical activity.  The pain comes spontaneously and is relieved by rest and spontaneously.  At the time of pain he can function with medication.  During the flare-ups he cannot walk without stopping, stretching, resting.  He has difficulty walking on level ground.  He has not had any surgery or hospitalization due to this condition and has not experienced any incapacitating episodes.  He reported erectile dysfunction in that he had difficulty "achieving and maintaining," but was helped with Viagra.  He denied bowel of bladder problems in relation to the spine condition.  

Objectively, the November 2010 examiner found no muscle spasm, tenderness, weakness, or guarding of movement.  There was no evidence of radiating pain on movement.  The Veteran's muscle tone and musculature were normal.  There was no atrophy of the limbs.  There was negative straight leg raises bilaterally.  Lasegue's sign is negative.  Range of motion testing was within normal limits.  There was no ankylosis of the thoracolumbar spine.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  Neurologically, the lumbar spine sensory function and sacral spine sensory function were impaired.  There was no lumbosacral motor weakness.  Specifically, there was sensory deficit of right lateral thigh, right front leg, right medial leg, bilateral lateral legs, bilateral dorsal feet, and bilateral lateral feet.  Right ankle jerk and knee jerk reflexes were absent.  Left ankle jerk and knee jerk reflexes were normal (2+).  Cutaneous reflexes were normal.  The lower extremities showed no signs of pathologic reflexes.  There were signs of lumbar IVDS, but it did not cause any bowel dysfunction, bladder dysfunction and erectile dysfunction. The most likely peripheral nerve is the sciatic nerve.  There were no non-organic physical signs.

The Veteran underwent a VA examination in April 2011.  At that time, he reported pain, stiffness, fatigue, spasms, decreased motion, paresthesia and numbness, weakness of the leg and foot, and erectile dysfunction, but no bladder or bowel problems.  He also reported limitation in walking to 100 yards on average.  He reported no falls due to his spine condition.  The pain was located in the legs, feet, and lower back.  Localized, moderate pain occurred 2 times per day and each time lasted for 2 days.  Pain was exacerbated by physical activity and sitting or lying down on back.  It came spontaneously and was relieved spontaneously and by Naproxen.  At the time of pain he can function with medication.  During the flare-ups he had difficulty standing, squatting and limitation of motion of the right knee joint.  The Veteran had never been hospitalized or undergone surgery for this condition.  He was not receiving any treatment.  He had not experienced any incapacitating episodes in the past 12 months.

Objectively, his posture and gait were within normal limits.  His walking was steady with no assistive devices used.  There was no radiating pain on movement, no muscle spasm, no tenderness, no guarding of movement, and no weakness.  His muscle tone and musculature were normal.  Straight leg raises were negative bilaterally.  Lasegue's sign was negative.  There was no atrophy of the limbs or ankylosis of the spine.  His range of motion was within normal limits and repetition was possible without additional limitation.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurologically, the lumbar spine sensory function was impaired.  There was no lumbosacral motor weakness.  There were signs of lumbar IVDS, but it did not cause any bowel, bladder, or erectile dysfunction.  The most likely peripheral nerve was the sciatic nerve.  There were no non-organic physical signs.

In his June 2012 statement, the Veteran reported that his bilateral lower extremity disabilities made it difficult for him to perform his daily functions and rendered him unable to work.

A private electromyogram (EMG) dated June 2013 showed marked attenuation of distal motor latencies and absence of sensory evoked responses.  There was slight mild delay of the latencies as well.  Needle electrode examination showed active denervation diffusely in the right lower extremity and minimal to modest deep changes of chronic denervation on the left in a more localized distal distribution.  Electrophysiological studies demonstrated findings compatible with a multiple caudal radiculopathy, right side greater than left.  An axonal sensory motor polyneuropathy remained in the differential.  The Veteran reported a five year history of numbness in the right shin and foot, which was soon followed by numbness of the left foot.  Over the next several years the numbness increased in distribution to the distal lower extremities, right side greater than left, with occasional burning components.  He denied burning in the thighs, sphincter disturbance, similar symptoms in the upper extremities, and aggravation of symptoms by coughing or sneezing.  He had intermittent left hip discomfort and chronic low back pain. The Veteran had a marked limp favoring right leg, which was much more than would be expected from a multiple radiculopathy.  EMG demonstrated neuropathic findings of a scattered nature in the left lower extremity, but was significantly abnormal on the right with denervation in the right L3-4, L4-5, and L5-Sl muscles.

The Veteran underwent another VA examination in September 2013.  At that time, his range of motion was forward flexion to 90 or greater with objective evidence of painful motion at 90 or greater; extension to 20 with objective evidence of pain at 90 or greater; left lateral flexion and rotation to 20 with objective evidence of painful motion; and right lateral flexion and rotation to 30 or greater with objective evidence of pain at 30 or greater.  There was no additional limitation of motion following repetitive-use testing.  He had an abnormal gait.  He had full muscle strength, no atrophy.  Left knee reflexes were normal.  Deep tendon reflexes for right knee and both ankles were absent.  Thigh and knee sensory examination was normal, but decreased for lower leg/ankle and foot/toes, bilaterally.  Straight leg raising test was negative.

Neurologically, the Veteran denied constant radicular pain, but reported moderate intermittent pain in the right lower extremity and severe intermittent pain left lower extremity; mild paresthesias and/or dysesthesias in the right lower extremity, moderate paresthesias and/or dysesthesias in the left lower extremity; mild numbness in the right lower extremity, and moderate numbness in the left lower extremity.  Muscle strength was 5/5 in the right lower extremity; it was 4/5 on hip and knee flexion on the left, with 5/5 dorsiflexion and plantar flexion of the ankle and toe extension.  He had no other signs or symptoms of radiculopathy.  The nerves involved were bilateral femoral nerve and sciatic nerve.  The examiner found that the Veteran had moderate radiculopathy of the right lower extremity and severe radiculopathy of the left lower extremity.  No other neurologic abnormalities were found.  The Veteran had not had any incapacitating episodes in the last 12 months.  He used a cane for his knee/leg pain and the back pain, and for balance, noting that his feet were numb from the radiculopathy which causes balance problems when walking.  The Veteran had no scars.  There was x-ray evidence of arthritis.

This examiner found that the Veteran's back disability impacted his ability to work.  Specifically, active and sedentary labor was limited.  He could only sit for about 15-20 minutes before he needed to stand and move around, and his radiculopathy caused extremity numbness and burning pain with sitting.  He could not weight bear for any length of time before feeling very significant back pain.  He could not lift, carry, push, or pull weight.  He would not be able to bend repeatedly at the waist due to pain.

Private treatment records dated February 2014 note subjective complaints of numbness across the belt line region and in the bilateral lower extremities, particularly below the knees (bilateral anterior shins) to the top of his feet with radiation to the bottom.  Occasionally the Veteran had symptoms in his thighs or upper legs.  He had an abnormal gait and had used a cane to ambulate since his hip surgery in 2012.  He described 7/10 pain.  His right knee is quite valgus and swollen.  There was no deformity over the lumbar spine.  The Veteran reported a slight increase in pain in his right leg.  Straight-leg raise on was negative bilaterally, and he had 5/5 strength iliopsoas, quadriceps, hamstring bilaterally.  Left dorsiflexion had just a trace weakness with his leg extended out in front of him.  He had full strength on the right-hand side.  Plantar flexion bilaterally was 5/5.  He had fairly good range of motion with forward flexion, but was limited in extension, lateral movement, and twisting.  He was able to do repeat toe stands, but had increased pain in his right knee in doing this and also a slight increase in pain in the left hip.  The MRI showed degenerative changes, facet hypertrophy, loss of disk space height, stenosis, and a component of rotator scoliosis.

At his April 2014 hearing, the Veteran reported three or four falls and several stumbles over the prior couple of months.  He testified that he could not balance without his cane due to his legs, hip, knee, back.  His symptoms included pain, numbness, weakness, loss of function, and severe sciatica.  He was unable to sit for long without adjusting or to bend over and could no longer work as an art professor.  He had shooting pain and numbness to the bilateral lower extremities.  His right foot dragged sometimes.  He reported no hospitalizations or incapacitations.  When he was working, he would miss work for a week at a time due to his disabilities.

IVDS

As explained in the introduction, the Veteran's IVDS was originally rated as noncompensably (0 percent) disabling.  The Veteran appealed that evaluation.  See Fenderson v. West, 12 Vet. App 119 (1999).  During the pendency of this appeal, that initial rating has been increased to 20 percent.  See September 2013 rating decision.
	
In increased initial rating claims, the Veteran's entire history is reviewed.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Note (6).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, Note (1).

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5243.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.
	
Based on the evidence of record, the Veteran's IVDS does not warrant an initial rating higher than the current 20 percent evaluation.  As detailed above, the record does not reflect any period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, much less the incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months as required for a rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  The Board then turned to The General Rating Formula for Diseases and Injuries of the Spine.  Under this Formula, a rating higher than 20 percent requires for forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis.  See id.  Neither of these symptoms is present.  Indeed, the Veteran's range of forward flexion of the lumbar spine was consistently found to be 80 degrees or more without additional functional loss due to pain.  Likewise, ankylosis was not found.  As such, an initial rating higher than the currently assigned 20 percent rating is not warranted.

Additionally, evaluation of associated objective neurologic abnormalities is part of a claim for evaluation of a spinal disability.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  As such, the Board will also address any associated neurological symptoms.  The Veteran has consistently denied any associated bladder or bowel symptoms.  See e.g., May 2009 VA treatment records.  While he has provided subjective reports of erectile dysfunction, that condition has not been objectively associated with his lumbar spine disability.  See November 2010 and September 2013 VA Examinations.  The only neurologic abnormalities that have been associated with this disability are radiculopathy of both lower extremities.  These disabilities are discussed below.


Radiculopathy

The Veteran is currently service connected for lumbar radiculopathy of both the right and left lower extremities and is in receipt of separate 10 percent evaluations for each.

Under DC 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  38 C.F.R. § 4.124a.  Ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  Id.  The Board notes that the terms "mild," "moderate," "severe," and "moderately severe are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As described above, the record reflects pain and numbness in both lower extremities due to radiculopathy.  He has generally had normal motor strength in his lower legs; however, there was mild weakness in some muscles in the left lower extremity on VA examination in 2013 and a report of trace weakness in left dorsiflexion in February 2014.  He had decreased sensation in the bilateral lower extremities.  His ankle reflexes have been significantly impaired or absent for most of the appeals period.  There is no muscle atrophy.  While the September 2013 VA examiner found the Veteran's left-sided radiculopathy to be more severe, other evidence of record shows instead that his right-sided radiculopathy is more severe.  Resolving doubt in favor of the Veteran, the Board finds that his symptoms of radiculopathy are moderate in degree, with some sensory loss demonstrated and mild or trace muscle weakness (in the left lower extremity).  Absent a showing of muscle atrophy or greater muscle weakness in the lower extremities, a higher rating is not warranted.  The Board acknowledges the September 2013 VA examiner's finding that the Veteran had severe radiculopathy of the left lower extremity.  However, the symptoms reported by the examiner did not reveal more than moderate disability.  Considering the degree of motor weakness exhibited and the lack of muscle atrophy, the next higher rating of 40 percent is not warranted.  See 38 C.F.R. § 4.124a, DC 8520.

The Veteran reported that his right foot drags.  This has not been demonstrated on any objective examination and is a symptom that would be reported if observed by examiners.  While the Veteran is competent to claim that his foot drags, the Board does not find the claim convincing considering the lack of any similar report on examination or more significant findings on objective testing.  

The September 2013 VA examiner found that the Veteran's femoral nerves were also affected.  If a disability results in symptomatology that may be separately rated, there is no prohibition in assigning separate evaluations.  Under Diagnostic Code 8526, complete paralysis of the anterior crural nerve (femoral) warrants a 40 percent rating, with foot drop and slight droop of the first phalanges of all toes...  38 C.F.R. § 4.124a.  The symptoms of foot drop and weakness and limitation of motion in the muscles below the knee are similar to the rating criteria for paralysis of the sciatic nerve and separate evaluations would violate the pyramid rule.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).  Accordingly, a separate rating for neuralgia of the femoral nerve is not warranted.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as ankylosis or a more severe level of radiculopathy, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes limitation of motion, pain, and numbness.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board is mindful of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that TDIU is considered an element of initial ratings when raised by the record.  In this case, the issue of TDIU based on all of the Veteran's service connected disabilities was claimed separately and his appeal has not yet been perfected as he is awaiting issuance of a statement of the case on this issue.



ORDER

An initial rating higher than 20 percent for intervertebral disc syndrome (IVDS), lumbar spine with degenerative arthritis, is denied.

An initial rating of 20 percent, but not more, for lumbar radiculopathy, right lower extremity, is allowed, subject to the regulations governing the award of monetary benefits.  

An initial rating of 20 percent, but not more, for lumbar radiculopathy, left lower extremity, is allowed, subject to the regulations governing the award of monetary benefits.  



______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


